Title: To James Madison from William Gamble, 29 July 1812 (Abstract)
From: Gamble, William
To: Madison, James


29 July 1812, Capitol Hill. Refers to a conversation with JM regarding a letter of recommendation written on Gamble’s behalf by Richard M. Johnson on 19 May. Hoped his application “would not be unattended to”; points out that “nothing but the most urgent want, could induce me to make such application.” Admits that his “little resources are entirely exausted.” Reflects upon “the Government I helped to raise by the exertions of my early life … and the sacrafices of a handsome Patrimonial Estate”; mentions the current military service of his sons, four of them under Commodore Rodgers. Asks to be placed “in any situation in which I might render service to my Country (for which I may be found competent,) which may put me beyond the reach of want.”
